NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0640n.06

                                     Case No. 14-4058                           FILED
                                                                          Sep 14, 2015
                         UNITED STATES COURT OF APPEALS               DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


CASSANDRA DENOMA,                               )
                                                )
       Plaintiff-Appellant,                     )       ON APPEAL FROM THE UNITED
                                                )       STATES DISTRICT COURT FOR
v.                                              )       THE SOUTHERN DISTRICT OF
                                                )       OHIO
HAMILTON COUNTY COURT OF                        )
COMMON PLEAS, et al.,                           )
                                                )       OPINION
       Defendants-Appellees.                    )
                                                )


BEFORE: GRIFFIN and DONALD, Circuit Judges; TARNOW, District Judge.*

       ARTHUR J. TARNOW, Senior District Judge.              After working as a probation

department supervisor and project director for fourteen years, Plaintiff-Appellant Cassandra

DeNoma applied for a promotion to work directly beneath Defendant-Appellee Michael Walton,

the highest nonjudicial authority in the department. Around the same time, a subordinate who

had been romantically involved with Defendant Walton complained to Appellant that he was

harassing her, and Appellant referred the subordinate to the Equal Employment Opportunity

Commission (EEOC).       A three-member committee interviewed Appellant and seven male

applicants for the promotion, ultimately recommending two male applicants to the judges. The


       *
         The Honorable Arthur J. Tarnow, Senior United States District Judge for the Eastern
District of Michigan, sitting by designation.
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


judges appointed the committee’s top choice, a lower-ranked supervisor with only three years of

supervisory experience.

       Appellant brought suit to challenge her non-promotion.            She brought a gender

discrimination claim against Defendant Walton, alleging that, motivated by sexist bias, he had

influenced the interview committee to reject her application. She also brought a retaliation claim

against Defendant Judge Charles Kubicki, alleging that he had engineered her non-promotion in

retaliation for referring the subordinate to the EEOC.         The district court granted both

Defendants’ motions for summary judgment. For the reasons stated below, we REVERSE as to

Appellant’s gender discrimination claim against Defendant Walton, AFFIRM as to her retaliation

claim against Defendant Kubicki, and REMAND for further proceedings.

                                  PROCEDURAL BACKGROUND

       Appellant Cassandra DeNoma filed the instant suit on October 26, 2012. As relevant to

this appeal, her claims included a gender discrimination claim against Defendant Michael

Walton under the federal Equal Protection Clause (pursuant to 42 U.S.C. § 1983) and Ohio Rev.

Code Ch. 4112, as well as a retaliation claim against Defendant Judge Charles Kubicki under

Ohio Rev. Code Ch. 4112. Appellant claimed that Defendants Walton and Kubicki had caused

her to be passed over for a promotion due to sexist bias and retaliatory animus, respectively.

Defendants Walton and Kubicki filed separate motions for summary judgment. On September

29, 2014, the district court granted Defendants’ motions for summary judgment in their entirety.

Appellant appealed on October 24, 2014.

                                    FACTUAL BACKGROUND

       Appellant worked for the Hamilton County Adult Probation Department from 1992 until

her retirement in 2012. The Probation Department is formally led by the judges of the Hamilton

                                              -2-
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


County Court of Common Pleas, including Defendant Judge Charles Kubicki. Judge Kubicki

was the head of the court’s Probation Committee at all times relevant to this appeal. Defendant

Michael Walton was at all relevant times the Court Administrator and the Chief Administrative

Officer for the Probation Department.        This position made Defendant Walton the highest

authority in the Probation Department aside from the judges.1

       Appellant began working in the Department as a probation officer in 1992. She was

assigned to the Intensive Supervised Probation (ISP) unit, which serves as a sentencing option

for judges to divert habitual felony criminal offenders from the prison system through intensive

supervision. In 1996, Appellant was promoted to ISP Probation Officer Supervisor. Robert

Veatch and Tom Moxley also held the position of ISP supervisor, and each of the three

supervisors was responsible for managing a group of approximately six probation officers. In

2006, Appellant was promoted to ISP Project Director. The ISP Project Director reported to the

Assistant Chief Probation Officer (ACPO), who in turn reported to Walton. The ACPO position

was held by Tim Shannon when Appellant was promoted and then by Patricia Clancy from

October 2007 until January 2009. After Clancy left, the ACPO position remained vacant for a

time, during which Appellant reported directly to Walton.

       In October 2009, the Court’s Personnel Director, Krista Ventre, launched an investigation

into alleged misconduct and performance deficiencies on the part of Dick Lausten, an ISP officer

supervised by Moxley (who in turn was supervised by Appellant). Jerry Campbell, the Assistant

Chief Probation Officer for the Municipal Court, served as the hearing officer for Lausten and

Moxley’s pre-disciplinary hearings.       As a result of the investigation’s findings, the judges

removed Lausten from office for incompetence and misconduct. Campbell found that Moxley’s

       1
           Walton, like Appellant, retired in 2012.
                                                 -3-
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


supervision of Lausten was also deficient. However, Moxley resigned before any disciplinary

action was taken against him.

       Also in the fall of 2009, Walton entered into a romantic relationship with probation

officer Lisa Egner, one of his subordinates. In August 2010, Egner informed Appellant and

Veatch that she had tried to end the relationship but Walton was harassing her, checking her

voicemails and computer and otherwise refusing to leave her alone. Appellant gave Egner the

number for the EEOC and suggested that she meet with Human Resources employees, which she

did. Egner later complained to Ventre that Appellant and Veatch were pressuring her into filing

a lawsuit against Walton.

       In the fall of 2010, Judge Kubicki decided that the vacant ACPO position should finally

be filled. Ventre prepared a job posting, which was posted on October 27, 2010, and directed

applicants to submit their applications to Walton by November 4, 2010. Appellant and seven

male officers applied. Meanwhile, on November 1, 2010—three days before the applications

were due—Ventre met with Judge Kubicki and informed him of Egner’s allegation that

Appellant had pressured her to sue Walton.

       Around the same time, Judge Kubicki chose three individuals to interview applicants for

the ACPO position and present a hiring recommendation to the judges. Kubicki selected Ventre,

the personnel director; Campbell, the ACPO for Municipal Court; and Brian Urban, the head of

the department’s satellite offices or “substations.” Walton was out of town during the selection

process, and Judge Kubicki did not want him involved in the process. However, before the job

opening was posted, Walton had occasionally shared thoughts on good candidates for the

position with Ventre.       Walton had also expressed dissatisfaction with Appellant’s job

performance to Ventre.

                                             -4-
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


       After interviewing the applicants, the members of the interview committee unanimously

selected Joe Elfers, a probation officer supervisor in the substations, as their first choice for

ACPO. They also agreed that their second choice was Kevin Bonecutter, a probation officer

supervisor in the Municipal Court. The interview committee met with Judge Kubicki to inform

him of their recommendations. Judge Kubicki then met with the other judges on the Probation

Committee and informed them of the interview committee’s recommendations. The Probation

Committee voted to accept the interview committee’s recommendation of Elfers for the ACPO

position, and he was appointed to the position on December 6, 2010.

       Around the same time, Judge Kubicki held a meeting with Appellant and Veatch to

discuss Egner’s allegation that they had pressured her to sue Walton. Judge Kubicki did not

formally discipline Appellant or Veatch, but lectured them on the proper response to complaints

of harassment and instructed them not to retaliate against Egner. Appellant and Veatch testified

at their depositions that Judge Kubicki spoke aggressively and shook his finger at them.

                                     STANDARD OF REVIEW

       We review a district court’s grant of summary judgment de novo. Longaberger Co. v.

Kolt, 586 F.3d 459, 465 (6th Cir. 2009). Summary judgment is proper “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

When determining whether the movant has met this burden, we view the evidence in the light

most favorable to the nonmoving party. Smith Wholesale Co. v. R.J. Reynolds Tobacco Co., 477
F.3d 854, 861 (6th Cir. 2007). There is a genuine issue of material fact if “a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).

                                              -5-
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


                                            ANALYSIS

I.     Gender Discrimination

       Appellant brought a gender discrimination claim against Defendant Walton under the

federal Equal Protection Clause (pursuant to 42 U.S.C. § 1983) and Ohio Rev. Code Ch. 4112.

These claims may be analyzed under the standards applicable to Title VII claims for disparate

treatment on the basis of gender. Smith v. City of Salem, 378 F.3d 566, 577 (6th Cir. 2004)

(“[T]he showing a plaintiff must make to recover on a disparate treatment claim under Title VII

mirrors that which must be made to recover on an equal protection claim under section 1983.”)

(quoting Gutzwiller v. Fenik, 860 F.2d 1317, 1325 (6th Cir. 1988)); Shields v. Fed. Exp.

Customer Info. Servs. Inc., 499 F. App’x 473, 477 (6th Cir. 2012) (“Ohio courts have held that

‘federal case law governing Title VII actions is generally applicable to cases involving alleged

violations of’ Ohio Rev. Code § 4112.02(A).”) (quoting Williams v. Ford Motor Co., 187 F.3d
533, 538 (6th Cir. 1999)).

       Title VII prohibits an employer’s use of an employee’s sex as a “motivating factor” for

an adverse employment action, even if other factors motivated the action.          See 42 U.S.C.

§ 2000e-2(a)(1), (m).    Where a plaintiff attempts to prove her Title VII claim through

circumstantial evidence, the McDonnell Douglas burden-shifting framework guides the analysis.

Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 347 (6th Cir. 2012) (citing Chen v. Dow Chem.

Co., 580 F.3d 394, 400 (6th Cir. 2009)). “The burden is first on the plaintiff to demonstrate a

prima facie case of [gender] discrimination; it then shifts to the employer to offer a legitimate,

non-discriminatory explanation for its actions; finally, the burden shifts back to the plaintiff to

show pretext.” Id. (quoting Chen, 580 F.3d at 400). Here, the parties have not disputed that

Appellant raised a genuine issue of material fact on her prima facie case by showing that she was

                                               -6-
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


a woman qualified for the ACPO promotion and that her application for the promotion was

rejected in favor of a man.

       The analysis is complicated by the fact that Appellant is seeking to establish Walton’s

liability for the promotion decision even though the decision was formally made by the judges,

acting on the recommendation of the interview committee. Due to Walton’s indirect relation to

the adverse action, the district court and the parties have analyzed Appellant’s gender

discrimination claim under the “cat’s paw” theory of liability. The theory’s name refers to a

fable in which a cat is duped by a monkey into extracting some chestnuts from a fire, burning its

paws in the process. Staub v. Proctor Hosp., 131 S. Ct. 1186, 1190 n.1 (2011). In a traditional

cat’s paw case, “a biased subordinate, who lacks decisionmaking power, uses the formal

decisionmaker [the cat or cat’s paw] as a dupe in a deliberate scheme to trigger a discriminatory

employment action.” Thrash v. Miami Univ., 549 F. App’x 511, 522 (6th Cir. 2014) (quoting

E.E.O.C. v. BCI Coca-Cola Bottling Co. of L.A., 450 F.3d 476, 484 (10th Cir. 2006)).

Appellant’s cat’s paw claim is nontraditional in the sense that Defendant Walton was the

superior, rather than subordinate, of the interview committee members he allegedly used as a

conduit for his bias.

       The Supreme Court has held that “if a supervisor performs an act motivated by

[prohibited] animus that is intended by the supervisor to cause an adverse employment action,

and if that act is a proximate cause of the ultimate employment action, then the employer is

liable” under the cat’s paw theory. Staub, 131 S. Ct. at 1194 (footnote omitted).2 The intent

element is satisfied if the supervisor believes the adverse action substantially certain to result


       2
        We have held that Staub governs the cat’s paw analysis for Title VII claims. Chattman,
686 F.3d at 351 n.10.
                                              -7-
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


from his act. See id. at 1194 & n.3. The proximate cause requirement “excludes only those

link[s] that are too remote, purely contingent, or indirect.” Id. at 1192 (alteration in original)

(citing Hemi Grp., LLC v. City of New York, 559 U.S. 1, 9 (2010)) (internal quotation marks

omitted). Because it is common for an adverse action to have multiple proximate causes,

“[n]either independent investigation nor independent judgment on the part of the [formal

decisionmaker] provides a per se defense.” Chattman, 686 F.3d at 352.

       We have recently declined to consider “whether and to what extent cat’s paw liability fits

into the [McDonnell Douglas] framework.” Seoane-Vazquez v. Ohio State Univ., 577 F. App’x

418, 427 n.3 (6th Cir. 2014) (citing Diaz v. Tyson Fresh Meats, Inc., 643 F.3d 1149, 1151 (8th

Cir. 2011)). In Chattman, rather than integrate the doctrines, we analyzed the McDonnell

Douglas steps and the cat’s paw elements separately. 686 F.3d at 347–53. We will do the same

here, starting with the cat’s paw elements and then proceeding to the McDonnell Douglas issue

in dispute: whether the legitimate explanations proffered for Appellant’s non-promotion are

pretextual.

       A.      Cat’s Paw Elements

       To reiterate, “if a supervisor performs an act motivated by [prohibited] animus that is

intended by the supervisor to cause an adverse employment action, and if that act is a proximate

cause of the ultimate employment action, then the employer is liable” under the cat’s paw theory.

Staub, 131 S. Ct. at 1194. We hold that a reasonable jury could find that Defendant Walton,

motivated by sexist bias, performed an act intended to cause Appellant’s non-promotion, and that

act was a proximate cause of Appellant’s non-promotion.

       A reasonable jury could conclude that Defendant Walton acted with an intent to cause the

rejection of Appellant’s application for ACPO. Ventre, the probation department’s personnel

                                              -8-
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


director and member of the ACPO interview committee, testified at her deposition that Walton

had told her he was dissatisfied with the way Appellant ran the ISP program. She could not

recall on how many occasions he had told her so. She further testified that, some months prior to

the ACPO job posting, Walton talked with her about who he thought would do a good job in the

ACPO position. She recalled him mentioning Urban and Campbell as good candidates for the

position. She testified that she and Walton had no such discussions after the job was posted.

However, she testified that when applicants submitted their applications to Walton, as the

posting instructed them to do, Walton gave the applications to her. She did not recall any

conversations with him as the applications came in. She also testified that, although Walton was

out of town during the interview and recommendation process, she thinks she spoke with him on

the phone during that time.

       Based on this testimony, a reasonable jury could conclude that Walton shared his opinion

on Appellant’s job performance and on candidates for the ACPO position with Ventre with an

intent to cause Appellant to be denied further promotion. Even if all of these communications

occurred before the ACPO job was posted and Ventre was appointed to the interview committee,

Walton likely expected Ventre to be involved in the promotion decision: Ventre participated in

all interviews for probation jobs.

       A reasonable jury could also conclude that in sharing opinions with Ventre that would

discourage her from recommending Appellant, Walton was motivated by a sexist bias. Patricia

Clancy (who served as ACPO under Walton) testified at her deposition that Walton afforded

male employees more authority and respect and gave preferential treatment to the substations,

which were led by men and operated “like a little old boys network.” She further testified that,

because Appellant is a woman, she believed it would be difficult for Appellant to advance if

                                              -9-
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


Walton were making decisions.          Probation officer Jodie George similarly testified at her

deposition that Walton favored the substations, which were dominated by men after Walton, on

the advice of substation officers, moved women officers out of the substations. George further

testified that during a period of time when she, Appellant, and Urban held equal positions and

reported directly to Walton, Walton gave Urban (the only man out of the three) preferential

treatment. She testified that she believed Appellant did not have a fair chance to succeed in her

position because she was not a member of a core group of officers favored by Walton, which was

a “male’s club.”

          It is true that George declined to definitively attribute the diminished opportunities for

herself and Appellant to their gender. She instead cited their exclusion from “the group.” She

described the group as a “male’s club,” but attributed its members’ inclusion in the group to their

“attitudes.” When asked if she believed Walton had a bias against women, she responded as

follows: “I don’t know if it was necessarily women, or if it was because he was surrounded by

the group that he was surrounded by and they had a certain type of mentality that, you know,

that’s what was promoted and that type of, you know, person was the way probation was going

to be.”

          George’s testimony is probative evidence of a sexist bias on Walton’s part despite her

failure to unequivocally attribute the problems to gender. When asked if Walton had a gender

bias, George suggested that he favored a certain attitude concerning the type of person that

probation officers were going to be. Earlier, when asked how Walton’s preference for the

substations reflected a gender problem, George testified that the substations embraced a view of

the department’s work that she summarized as “we’re more police than we are probation.”

Clancy similarly testified that the substation officers liked to do “police work,” such as extended

                                                - 10 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


surveillance and cooperation with police officers on searches of probationers’ homes.

Traditional gender stereotypes hold women less suited than men for police work. Indeed,

George most closely associated the “police work” attitude with Joe Elfers, who, she claimed,

expressed a distaste for working with her in the field because he might need to take care of her.

She also testified that she believed a woman was transferred out of the substations because she

was assumed to be afraid to work there. Since George attributed Walton’s disparate treatment of

probation officers to an attitude closely associated with gender stereotypes, her failure to

definitively attribute it to gender does not substantially diminish her testimony’s probative value

regarding Walton’s alleged gender bias.

       Defendants mount several challenges to the credibility of George and Clancy’s testimony

concerning Walton’s gender bias. Defendants argue that Clancy’s testimony is not entitled to

weight because she was asked to provide specific examples of Walton’s disparate treatment and

failed to do so satisfactorily. They point out that Clancy testified that Walton would “run

interference” for substation officers threatened with discipline, but the only example of such

interference she provided involved a female officer. Defendants further question the extent of

Clancy and George’s knowledge of Walton and the probation department. Relatedly, they assert

that despite Clancy and George’s suggestion that Appellant was unlikely to advance as a woman,

several women were promoted to management positions during Walton’s tenure.                  These

challenges may be appropriate for consideration by the jury in determining what weight to give

the witnesses’ testimony. A reasonable jury could, however, credit their testimony and find that

Walton had a sexist bias. The jury could, in turn, find that his bias motivated his opposition to

Appellant’s promotion.



                                              - 11 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


       Finally, a reasonable jury could find that Walton’s communications with Ventre were a

proximate cause of the rejection of Appellant’s application. In affidavits, the three committee

members all denied that they considered Walton’s preferences when making their

recommendation.     However, a reasonable jury could reject that testimony.         “[A] biased

employee’s ‘position [of] influence’ is probative of that employee’s ability to influence the

ultimate decisionmaker.” Chattman, 686 F.3d at 353 (second alteration in original) (quoting

Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 355 (6th Cir. 1998)). Here, Walton

was the committee members’ superior. Moreover, there is evidence that the committee members

were close to Walton professionally. A reasonable jury could thus find that Ventre opposed

Appellant’s selection by the committee as a matter of course because Walton had criticized her

job performance and omitted her when discussing good candidates for the position.           This

conclusion would render Walton’s act a proximate cause of the rejection of Appellant’s

application, even if not the sole cause. See id. at 352 (acknowledging that a biased supervisor’s

recommendation or report “may be a causal factor in the adverse action” despite independent

judgment or investigation on the part of the formal decisionmaker, if the latter “takes it into

account without determining that the adverse action was, apart from the supervisor’s

recommendation, entirely justified.”) (quoting Staub, 131 S. Ct. at 1193).

       B.      Pretext

       Defendants have advanced a legitimate explanation for the promotion decision, arguing

that it was based on merit. The committee members testified that they considered Elfers the

most qualified candidate due to his interview performance, letters of support from the

community, and his success in the substations, which had been memorialized in Employee of the

Year awards for himself and a subordinate. They testified that they considered Appellant less

                                              - 12 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


qualified than Elfers and Bonecutter because of her interview performance, her failure to prevent

the Lausten/Moxley problems, and (in Ventre’s case) a poor governmental assessment of
                                     3
Appellant’s ISP Program in 2009.         We hold that Appellant has raised a genuine issue of

material fact on whether these explanations are pretextual by providing evidence of a

discriminatory environment and evidence that she was at least as qualified as Elfers for the

ACPO position.

       We have set forth the following standards for showing pretext via relative qualifications:

       Whether qualifications evidence will be sufficient to raise a question of fact as to
       pretext will depend on whether a plaintiff presents other evidence of
       discrimination. In the case in which a plaintiff does provide other probative
       evidence of discrimination, that evidence, taken together with evidence that the
       plaintiff was as qualified as or better qualified than the successful applicant, might
       well result in the plaintiff’s claim surviving summary judgment. On the other
       hand, in the case in which there is little or no other probative evidence of
       discrimination, to survive summary judgment the rejected applicant’s
       qualifications must be so significantly better than the successful applicant’s
       qualifications that no reasonable employer would have chosen the latter applicant
       over the former.

Bender v. Hecht’s Dep’t Stores, 455 F.3d 612, 626–27 (6th Cir. 2006) (citation omitted). We

have, on several occasions, held that plaintiffs raised genuine disputes on the pretext issue where

they presented evidence of a discriminatory atmosphere in the workplace alongside evidence of

at least equal qualifications. See Rachells v. Cingular Wireless Emp. Servs., LLC, 732 F.3d 652,

668–69 (6th Cir. 2013); Bartlett v. Gates, 421 F. App’x 485, 490–92 (6th Cir. 2010); Risch v.

Royal Oak Police Dep’t, 581 F.3d 383, 392–93 (6th Cir. 2009). We have also found a plaintiff


       3
         Appellant argues that the interview process favored Elfers over her because he was
allowed to submit letters of support and he, unlike Appellant, had been given recent performance
evaluations. However, Appellant has presented no persuasive evidence that she was barred from
submitting letters or denied performance evaluations that would normally have been done.
                                               - 13 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


to be a plainly superior candidate, negating her need to present other evidence of discrimination,

where she had eleven years of relevant supervisory experience and the promoted employee had

only three. Philbrick v. Holder, 583 F. App’x 478, 485 (6th Cir. 2014). We so held even though

the plaintiff’s experience was arguably narrower than her counterpart’s and she had received

lower interview scores. Id.

       Here, the gap in relevant supervisory experience is even greater than in Philbrick.

Appellant had fourteen years of supervisory experience: ten as a Probation Officer Supervisor

and four as Director of the ISP Program. In contrast, Elfers had only three years of supervisory

experience—and even that experience was as a Probation Officer Supervisor in the substations,

responsible for supervising only one or two officers. Veatch, another candidate for the ACPO

position, testified that Elfers was less qualified than Appellant in part because he lacked

experience in the main branch and with administrative matters such as administering grants.

Veatch testified that he thinks Appellant was the most qualified applicant for the ACPO position.

       Defendants argue that Appellant’s more extensive supervisory experience casts little

doubt on the interview committee’s explanations because Appellant did not perform well as a

supervisor.   All three committee members testified that they thought less of Appellant’s

credentials because she was Moxley’s supervisor during the time he was found to have poorly

supervised Lausten, who was fired for poor performance. Ventre also testified that she believed

Appellant was leading the ISP program poorly because a 2009 government report stated that the

program was functioning poorly compared to other counties. However, Appellant questions the

credibility of Ventre’s testimony concerning her reliance on the 2009 report. More importantly,

Appellant’s alleged poor performance was not memorialized in any formal discipline or negative



                                              - 14 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


performance evaluations.4 A reasonable jury could discredit the committee members’ claims to

have discounted Appellant’s extensive supervisory experience due to their subjective

impressions of her performance as a supervisor.

       Appellant has also presented evidence of a discriminatory atmosphere in the department.

As discussed earlier, Clancy and George testified that they believed Appellant’s opportunity for

advancement was limited by her gender or by her exclusion from a gendered in-group. We have

held that nondecisionmakers may provide circumstantial evidence of discrimination by opining

that an employee’s membership in a protected class played a role in an employment decision.

See Hopson v. DaimlerChrysler Corp., 306 F.3d 427, 437 (6th Cir. 2002) (holding that a

manager provided circumstantial evidence of discrimination by testifying at his deposition that

he believed the plaintiff’s race was a factor in the company’s decision not to promote him, even

though the manager was not involved in the decision); Carter v. Univ. of Toledo, 349 F.3d 269,

271–72, 274–76 (6th Cir. 2003) (holding that a black plaintiff had created a genuine issue of fact

on the pretext issue by testifying that a university vice provost, when asked by the plaintiff

whether her contract would be renewed, said that his superior did not want to employ black

professors). Here, neither Clancy nor George specifically opined that Appellant’s application for

the ACPO position was rejected due to her gender. Their opinions’ lack of specificity detracts

from their probative value regarding the reasons for Appellant’s non-promotion, but does not

render them immaterial.

       4
         Defendants concede that Appellant was never formally disciplined or given a negative
evaluation, but allege that she would have suffered consequences for the Lausten/Moxley affair
but for internal politics among the judges. We, however, have a duty to draw reasonable
inferences in favor of Appellant, as the party opposing summary judgment. Smith, 477 F.3d at
861. Defendants have presented insufficient evidence of political favoritism to overcome the
reasonable inference that Appellant was not disciplined because the decisionmakers believed
discipline unwarranted.
                                              - 15 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


       More importantly, Clancy and George testified to discrimination in the department aside

from Appellant’s promotion opportunities. Clancy testified that Walton gave male employees

more authority and respect and shared information with them more readily. George testified that

during a period of time when she, Appellant, and Urban held equal positions and reported

directly to Walton, Walton gave Urban (the only man out of the three) preferential treatment.

George further testified that Elfers, the substation officer chosen for the promotion, held a biased

attitude towards women, and that his attitude towards women persisted in the department at the

time of her testimony.

       We hold that Appellant’s evidence of a discriminatory atmosphere is a sufficient

supplement to Appellant’s qualifications evidence to raise a genuine dispute on the pretext issue.

       C.      Conclusion

       Appellant has raised genuine issues of material fact regarding whether, as a result of

Defendant Walton’s use of the interview committee as a “cat’s paw,” her gender was a

motivating factor in her non-promotion. We therefore REVERSE the district court’s grant of

summary judgment to Defendant Walton on Appellant’s gender discrimination claim and

REMAND for further proceedings.

II.    Retaliation

       Appellant brought a retaliation claim against Judge Kubicki under Ohio Rev. Code Ch.

4112. The analysis of a retaliation claim under Ohio law is identical to the analysis of a

retaliation claim under Title VII. Mengelkamp v. Lake Metro. Hous. Auth., 549 F. App’x 323,

329–30 (6th Cir. 2013) (citing Abbott v. Crown Motor Co., Inc., 348 F.3d 537, 541 (6th Cir.

2003)). To establish such a claim, a plaintiff must show that she engaged in protected conduct

and that her protected conduct was a but-for cause of an adverse employment action. Montell v.

                                               - 16 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


Diversified Clinical Servs., Inc., 757 F.3d 497, 504 (6th Cir. 2014) (citing Univ. of Tex. Sw. Med.

Ctr. v. Nassar, 133 S. Ct. 2517, 2534 (2013)); see also Smith v. Dep’t of Pub. Safety, 997 N.E.2d
597, 614 (Ohio Ct. App. 2013) (adopting Nassar’s but-for causation standard for claims under

Ohio retaliation law).

       Here, the parties do not dispute whether Appellant engaged in protected activity by

referring Egner to the EEOC. The district court concluded that a reasonable jury could infer that

Judge Kubicki was angered by her protected activity. Defendants object to this conclusion.

Their objection is unpersuasive, but the issue is unnecessary to resolve. Even if Judge Kubicki

was angered by Appellant’s protected activity, Appellant has failed raise a genuine issue of

material fact regarding whether Judge Kubicki acted on that anger in a manner that caused her to

be passed over for the ACPO promotion.

       A plaintiff can meet her burden on the causation element by showing very close temporal

proximity between an employer’s first knowledge of the plaintiff’s protected activity and the

adverse employment action. Montell, 757 F.3d at 505 (citing Mickey v. Zeidler Tool & Die Co.,

516 F.3d 516, 525 (6th Cir. 2008)). However, temporal proximity is only evidence of causation

“if the adverse employment action is unlike the action previously contemplated or does not occur

on the schedule previously laid out.” Id. at 507. In other words, temporal proximity is not

evidence of causation if the employer, in taking the adverse action, merely “proceed[ed] along

lines previously contemplated.” Id. (quoting Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268,

272 (2001) (per curiam)).

       Appellant attempts to prove causation by relying on temporal proximity. Appellant notes

that “after Kubicki learned of [her] protected activity, it was only ten days until Elfers was

selected” for the ACPO position (and thirty days until he was formally appointed, due to delays

                                              - 17 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


inherent in the hiring procedure). However, the ACPO position was posted several days before

Judge Kubicki was informed of Appellant’s communication with Egner. The job posting called

for all applications to be submitted the following week. Thus, the process of selecting a new

ACPO was set in motion before Judge Kubicki learned of Appellant’s protected activity.

Appellant has not presented evidence that Judge Kubicki accelerated the process after learning of

her activity, or that such acceleration would have worked to her disadvantage. Since the timing

of the interviews and selection proceeded along lines previously contemplated, they are not

evidence of causation.

       Appellant also presents several theories concerning how Judge Kubicki may have

intervened in the interviewing and selection process to promote other applicants over Appellant.

First, citing Judge Kubicki’s deposition, Appellant asserts that he “convinced the other judges to

support Elfers.” However, the deposition testimony she cites does not support her assertion.

Judge Kubicki testified that he presented the interview committee’s recommendations to the

other judges. He testified that Judge Ruehlman walked in and began arguing that Bonecutter was

not fit for the ACPO position, after which Judge Kubicki pointed out that Bonecutter was only

the committee’s second choice, after Elfers. He testified that Judge Ruehlman began criticizing

Elfers, but he did not testify that he defended Elfers to the other judges. The testimony does not

support Appellant’s assertion that Judge Kubicki advocated against her before the other judges,

and she presents no other evidence that he did so.

       Appellant’s second theory is that Judge Kubicki retaliated against her by engineering the

committee’s non-recommendation. Specifically, she argues that he selected Ventre, Campbell,

and Urban for the interview committee because he knew they would not recommend Appellant.

She suggests that Judge Kubicki expected Ventre not to recommend Appellant because Ventre

                                              - 18 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


was contemporaneously handling Egner’s complaint against her and had been involved in the

Lausten/Moxley investigation. Campbell was also involved in the Lausten/Moxley investigation,

and Appellant argues that Judge Kubicki expected him to favor Bonecutter over Appellant

because Bonecutter was his direct report. Finally, she argues that Judge Kubicki expected Urban

to favor Elfers over her because Elfers was his direct report.

       Appellant has not raised a genuine issue of material fact regarding whether Judge

Kubicki selected the members of the interview committee in retaliation for her protected activity.

Appellant’s theory is that, but for Judge Kubicki’s knowledge of her protected conduct, he would

have selected different committee members—members he had less reason to believe would

disfavor Appellant. She does not, however, identify who the alternate committee members might

have been. Judge Kubicki provided reasons for selecting Ventre, Campbell, and Urban unrelated

to any expectation that they would disfavor Appellant: Ventre was the personnel director and

Judge Kubicki’s go-to person in court administration, particularly for hiring decisions; Campbell

was the ACPO for the Municipal Court, and thus the highest-ranking person in the Probation

Department; and he believed Urban to be the highest-ranking supervisor in the department not

applying for the position. Appellant does not assert that these qualifications were irrelevant or

that Judge Kubicki passed over other potential interviewers with similar qualifications. Since

she does not explain how Kubicki could have selected a committee more favorable to Appellant,

let alone why he would have done so absent her protected conduct, this theory of retaliation does

not rise above the level of speculation.

       Finally, Appellant implies that Judge Kubicki simply instructed the committee members

to reject Appellant’s application. She does not, however, tie any specific evidence to this

allegation. Accordingly, this theory of retaliation is also impermissibly speculative.

                                               - 19 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


       Appellant has failed to raise a genuine issue of material fact regarding whether Judge

Kubicki acted on retaliatory animus in a manner that caused her to be passed over for the ACPO

promotion. We therefore AFFIRM the district court’s grant of summary judgment to Judge

Kubicki on Appellant’s retaliation claim.

                                            CONCLUSION

       For the reasons stated above, we REVERSE the judgment of the district court as to

Appellant’s gender discrimination claim against Defendant Walton, AFFIRM as to her retaliation

claim against Defendant Kubicki, and REMAND for further proceedings.




                                               - 20 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


       GRIFFIN, Circuit Judge, concurring in part and dissenting in part.

       I join the portion of the majority’s opinion that affirms the summary judgment granted in

favor of Judge Charles Kubicki.

       However, regarding plaintiff Cassandra DeNoma’s sex discrimination claim against

defendant Michael Walton, I respectfully dissent from the majority’s decision to reverse the

summary judgment granted in favor of Walton. In this regard, I diverge from the majority

opinion in one critical respect: causation. Under these facts, a reasonable trier of fact could not

find that Walton’s alleged gender bias was a proximate cause of DeNoma’s injury. On the

contrary, the asserted causal connection between Walton’s bias and the interview

committee’s―and subsequent hiring committee’s―decision not to promote DeNoma rests

entirely on speculation and conjecture. For this reason, I would affirm the district court’s grant

of summary judgment.

       DeNoma relies on an inverse cat’s paw theory in her attempt to prove that Walton, the

supervisor of the three members of the interview committee, infected the committee with his bias

and that Walton’s bias was a motivating factor in the committee’s recommendation to promote

two male employees over DeNoma. The cat’s paw theory “involves circumstances where a

seemingly unbiased decisionmaker makes an adverse employment decision that was in part

motivated by a biased subordinate.” Davis v. Omni-Care, Inc., 482 F. App’x 102, 109 (6th Cir.

2012) (citing Cobbins v. Tenn. Dep’t of Transp., 566 F.3d 582, 586 n.5 (6th Cir. 2009)); see also

Staub v. Proctor Hosp., 562 U.S. 411, 419−23 (2011). When a plaintiff challenges the denial of

a promotion as motivated by a supervisor’s discriminatory animus, she “must offer evidence of a

‘causal nexus’ between the ultimate decisionmaker’s decision [not to promote] the plaintiff and

the supervisor’s discriminatory animus.”      Madden v. Chattanooga City Wide Serv. Dep’t,

                                              - 21 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


549 F.3d 666, 677 (6th Cir. 2008). In short, a plaintiff must demonstrate that “[b]y relying on

this discriminatory information flow, the ultimate decisionmakers acted as the conduit of [the

discriminatory actor’s] prejudice―his cat’s paw.”      Id. at 678 (emphasis added) (internal

quotation marks omitted).

       In this case, there is insufficient evidence to establish that the interview committee

“rel[ied] on” a discriminatory information flow. On this issue, DeNoma’s theory hinges on two

facts: first, that Walton had a close working relationship with each of the interview committee

members, and, second, that Walton expressed to interview committee member Krista Ventre his

thoughts on two good candidates for the Assistant Chief Probation Officer (“ACPO”) position

and conveyed dissatisfaction with DeNoma’s performance. Walton made these comments to

Ventre “months” prior to the ACPO job posting. From these facts, DeNoma asserts that a

reasonable jury could reasonably infer that Walton may have poisoned the interview committee’s

recommendation. I do not agree.

       Walton was not on either of the selection committees. Nor did he select the members of

the interview committee―Judge Kubicki made that decision. There is no evidence that Walton

discussed his hiring preferences with the two other committee members or that he expressed his

opinion to Ventre near the time the ACPO position was posted. Further, although Ventre

testified that Walton had in the past expressed dissatisfaction with DeNoma’s performance,

Walton never offered Ventre his opinion on DeNoma’s qualifications for the ACPO position.

Instead, months before the ACPO position was posted, Walton merely expressed his opinion on

two employees who might excel as the ACPO. In this regard, the degree to which Walton may

have commented on DeNoma’s candidacy is weak or nonexistent. Tellingly, neither of the two

men Walton mentioned months prior to the job posting were selected for promotion. The two

                                            - 22 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


men Walton mentioned were Brian Urban and Jerry Campbell, who became the other interview

committee members.

       Moreover, there is no evidence that Ventre shared Walton’s opinions with the other

interview committee members. All three members stated that they did not consider Walton’s

preferences in making their recommendation and offered specific reasons why the successful

candidate was selected, such as his impressive interview performance and constructive ideas for

the future of the probation department. Ventre, for example, averred that she “never considered

who Walton might want, or not want, appointed to the Assistant Chief Probation Officer position

in 2010 when reaching [her] conclusion as to which applicant(s) to recommend for the position.”

She also testified, “Mike Walton and I didn’t always share the same views on things. Just

because he had an opinion of one thing didn’t mean that I had to have the same opinion or agree

with his opinion.” Ultimately, there is insufficient evidence from which a reasonable trier of fact

would reasonably infer that the committee relied on discriminatory information from Walton in

making its decision. In opposing a supported motion for summary judgment, the non-moving

party may not rest on speculation or conjecture, but must demonstrate by admissible evidence the

existence of a genuine issue of material fact. Fed. R. Civ. P. 56(c), (e); Bell v. Ohio State Univ.,

351 F.3d 240, 253 (6th Cir. 2003) (“[T]his circuit has long held that ‘mere conclusory and

unsupported allegations, rooted in speculation, do not meet [the] burden [of demonstrating a

genuine issue of material fact].’”).

       In an effort to fill this evidentiary void, DeNoma relies on the fact that Walton had close

working relationships with the interview committee members.              However, this alone is

insufficient. In both Chattman v. Toho Tenax America, Inc., 686 F.3d 339 (6th Cir. 2012), and

Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344 (6th Cir. 1998), cited by the majority,

                                               - 23 -
No. 14-4058
DeNoma v. Hamilton Cnty. Court, et al.


the discriminatory actors were not just in positions of probable influence; they actually exercised

influence over the decisionmaking process. In both cases, our court emphasized that the biased

supervisor was “involved in some parts of the discussion” resulting in adverse action. Chattman,
686 F.3d at 353; Ercegovich, 154 F.3d at 355. Additionally, in Chattman, there existed a

genuine issue of material fact regarding whether the biased supervisor had discriminated by

selectively presenting information to senior decisionmakers because he reported only an African-

American employee for engaging in horseplay, not Caucasian employees. Chattman, 686 F.3d at

353.   In the present case, there is no comparable evidence to suggest that the interview

committee received, much less relied on, biased information from Walton.

       For these reasons, I respectfully concur in part and dissent in part. I would affirm the

judgment of the district court.




                                              - 24 -